Title: From John Adams to Boston Patriot, 8 June 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, June 8, 1809.
				
				IN page 20, Mr. Hamilton says, my "conduct in the
office of President was a heterogeneous compound of right
and wrong, of wisdom and error." As at that time, in
my opinion, his principal rule of right and wrong, of
wisdom and error, was his own ambition and indelicate
pleasures, I despise his censure, and should consider his
approbation as a satire on my administration.“The outset," he says, "was distinguished by a speech
which his friends lamented as temporizing. It had the
air of a lure for the favor of his opponents at the expense
of his sincerity." Until I read this, I never heard one objection to that speech, and I have never heard another since,
except in a letter from a lady, who said she did not like
it, because there was but one period in it, and that period
was too long. I fully agreed to that lady’s opinion, and
now thank her for her criticism. Since that time I have
never heard nor read, except in Wood’s History, any objection or criticism.That address was dictated by the same spirit which produced my conference the next day with Mr. Jefferson, in which I proposed to him the idea of sending him to France,
and the more serious thought of nominating Mr. Madison.
It sprung from a very serious apprehension of danger to
our country, and a sense of injustice to individuals, from
that arbitrary and exclusive principle of faction which
confines all employments and promotions to its own favorites. There is a distinction founded in truth and nature, between party and faction. The former is founded
in principle and system, concerning the public good; the
latter in private interest and passions. An honest party
man will never exclude talents and virtues, and qualities
eminently useful to the public, merely on account of a
difference in opinion. A factious man will exclude every
man alike, saint or sinner, who will not be a blind, passive tool. If I had been allowed to follow my own ideas,
Hamilton and Burr, in my opinion, with submission to
Divine Providence, would have been alive at this hour—General Muhlenburg, of Pennsylvania, would have been
a Brigadier, under Hamilton, in the army, as long as it
lasted; and the great body of Germans in Pennsylvania,
instead of being disgraced with imputations of rebellion,
would have been good friends of government. I have
not room to develope all this at present.But I soon found myself shackled. The heads of departments were exclusive patriots. I could not name a
man who was not devoted to Hamilton, without kindling
a fire.The Senate was now decidedly federal. During President Washington’s whole administration of eight years,
his authority in the Senate was extremely weak. The
Senate was equally divided in all great constitutional
questions, and in all great questions of foreign relations,
and such as were the most sharply contested were brought
to my decision as Vice-President.When I was elected, the States had been pleased to make
an entire change in the Senate. Two thirds of that honorable body were now decidedly federal. And prosperity
had its usual effect, on federal minds. It made them confident and presumptuous. I soon found, that if I had not the previous consent of the heads of departments, and
the approbation of Mr. Hamilton, I run the utmost risque
of a dead negative in the Senate. One such negative
at least I had, after a very formal and a very uncivil remonstrance of one of their large, unconstitutional committees in secret.I have great reason to believe, that Mr. Jefferson came
into office with the same spirit that I did—that is, with a
sincere desire of conciliating parties, as far as he possibly
could, consistently with his principles. But he soon
found, as I did, that the Senate had a decided majority
of republicans, five or six to one, a much greater majority than there was in my time, of federalists, which
were never more than two to one.In the House of Representatives, in Mr. Washington’s
time, the majority of federalists was very small. In my
time, it was somewhat larger, but still small. In Mr.
Jefferson’s time, the majority of republicans was immense,
two or three, or four, to one. Consciousness of this
strength had the same effect upon republicans as it had
upon federalists in my time. It made them confident,
exclusive, and presumptuous. Mr. Jefferson found it impossible, as I did, to follow his own inclination on many
occasions.It may be thought presumption in me to impute errors
to the nation; but as I have never concealed from the
people any truth which it was important to them to know,
nor any opinion of my own, which was material in public
affairs, I hope to be excused if I suggest that the general
sentiment in most parts of the continent, that all the danger to liberty arises from the executive power, and that
the President’s office cannot be too much restrained, is an
error.Corruption in almost all free governments has begun
and been first introduced in the Legislature. When any
portion of executive power has been lodged in popular or
aristocratical assemblies, it has seldom, if ever, failed to
introduce intrigue.—The executive powers lodged in the
Senate are the most dangerous to the constitution and to liberty of all the powers in it. The people then ought to
consider the President’s office as the indispensible guardian of their rights. I have ever, therefore, been of opinion, that the electors of President ought to be chosen by
the people at large. The people cannot be too careful in
the choice of their Presidents; but when they have chosen them, they ought to expect that they will act their
own independent judgments, and not be wheedled nor
intimidated by factious combinations of Senators, Representatives, heads of departments, or military officers.The exclusive principle which has been adopted, and
too openly avowed by both our great divisions, when the
pendulum has swung to their side, is a principle of faction,
and not of honest party. It is intolerance! It is despotism! It destroys the freedom of the press! The freedom
of elections! the freedom of debate! the freedom of deliberation! the freedom of private judgment! And as
long as the Senate shall be determined to negative all but
their own party, the President can have no will or judgment of his own. I most earnestly entreat all parties to
reconsider their resolutions on this subject.
				
					John Adams.
				
				
			